The record in this case shows that appellant had lived at the place in Nolan county where this sale was made, only nine days at the time, — and that prior to moving to said place he had lived at Trent, in Taylor county. Appellant said that to make the home brew he was charged with selling, he bought malt and sugar, put the same in a crock with yeast and let it stand several days, then put it up in bottles. He further admitted that he had been selling the product, and that he kept it for sale. He also said *Page 331 
that people came from Trent to sit around and drink this decoction, and that he would sell it to any one who wanted to buy. Appellant's wife testified that his making this stuff was a great worry to her; that she was not in favor of his selling it at their home. In this condition of the record we find ourselves not in accord with the contention that the argument of State's attorney, set out in our original opinion, was without justification, or that same brought into the case and put before the jury the inference without warrant that appellant had been doing the same thing in Taylor county, and therefore was engaged in the business of making and selling intoxicating liquor. The entire testimony supports the conclusion that appellant was engaged in the making and promiscuous selling of the intoxicating liquor in question, and that he not only sold it in Nolan county, to which he had so recently moved, but that his neighbors and friends in Taylor county came to his new place to drink with him there. That his making the liquor was not a casual matter or an infrequent occurrence will be concluded from his wife's testimony that she had been worried over the matter and was opposed to his making and selling it at home.
We believe the motion to be without merit, and same is overruled.
Overruled.